DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 34 is objected to because of the following informalities: line 2, after “ratio”, it appears “to” or the like should be inserted (i.e., “…the ratio to distinguish…”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 20-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one 
In claim 1, the detector configured to receive reflected light and “be responsive” to the first and second wavelengths is not described or enabled in the description. It is entirely unclear what specific type of detector is to be used, exactly how it is to “be responsive” to the wavelengths, and exactly what those responses are (e.g., is the response a numerical frequency value, an intensity value, power, etc.?), and how the detector interacts with the controller.
Also regarding claim 1, the description does not make clear how the controller is configured to determine a membrane metric that indicates a presence of viral or bacterial effusion fluid. In the description (e.g., para. 0008), it is stated that a “response ratio” of wavelengths can be “applied to a polynomial or to a look-up table”; however, no such polynomial or look-up table data correlating possible ratio values to a presence of viral or bacterial effusion fluid is provided. Moreover, there is no data or polynomial to distinguish viral and bacterial effusion fluid. Thus, there is no way to make the invention without undue experimentation.
In claim 26, the claimed detector is not enabled by the disclosure. The description does not describe what type of detector is to be used to measure intensity. In addition, claim 26 provides for an indication of a presence of viral or bacterial fluid based on a ratio of intensity of a first and second wavelength; however, there is no structure provided in the claim to accomplish this (i.e., a controller configured with a specific algorithm). Even if such a controller were claimed (similarly to claim 1), the description (e.g., para. 0008) simply describes “applying a polynomial or a look-up table” to arrive at an indication of a presence of viral or bacterial effusion fluid, but no such polynomial or corresponding “look-up table” data is provided. Thus, there is no way to practice the invention without undue experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 32 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31 and 32 recite the limitation "the optical interferometer.”  There is insufficient antecedent basis for this limitation in the claims. It is noted that parent claim 26 does not set forth an optical interferometer.
In claim 35, a third and fourth wavelength are introduced, but the second ratio is claimed as using the third wavelength and the second wavelength rather than the fourth wavelength, as would be expected based on both the claim and the description (see, e.g., paras 0008, 0009, 0023, and 0025).
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 20, 24-30 and 33, 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers (2007/0112273; cited by Applicant).
Regarding claim 1, Rogers discloses a device 1 (probe) for characterization of a liquid adjacent to a tympanic membrane (paras. 0006-0008), the device comprising: 
at least one light source LS1 (and LS2; paras. 0068 and 0072) with an optical spectrum, wherein the optical spectrum comprises a first wavelength (e.g., the reference wavelength; para. 0074) which is at least partially reflective from the tympanic membrane and at least partially absorptive by viral or bacterial effusion fluid and a second wavelength (e.g., the operating wavelength; para. 0075) which is at least partially reflective from the tympanic membrane and less absorptive by the viral or bacterial effusion fluid than the first wavelength;
a detector 6 (LD1 and LD2; para. 0068; Fig. 1A) is configured to receive reflected light from the tympanic membrane and be responsive to at least the first wavelength and the second wavelength (id.);
a controller 404 (para. 0107) is configured to determine a membrane metric (i.e., value for a spectral factor) based on a ratio of the detector responses at the first wavelength and the second wavelength, and wherein the membrane metric indicates a presence of the viral or bacterial effusion fluid adjacent the tympanic membrane (see, e.g., paras. 0103, 0109, 0110 and 0116).
Regarding claim 3, the detector 6 comprises a first detector LD1 adjacent to a second detector LD2 (Fig. 1A) and a diffraction grating (para. 0068) configured to direct the reflected light onto the first detector and the second detector (id.).
Regarding claim 5, a first wavelength and a second wavelength may be measured at exclusive intervals of time (e.g., the calibration illumination wavelength may be measured before a diagnostic or qualitative measurement; para. 0103).
Regarding claim 6, the first wavelength and the second wavelength are measured concurrently (para. 0071, 0072 and Fig. 1A, showing light arriving concurrently at the detection unit).
Regarding claim 20, one or more of the first wavelength or the second wavelength are selected to increase the ratio of the detector response (i.e., intensity) at the first wavelength and the second wavelength (see, e.g., para. 0010, 0109, 0110 and 0113).
Regarding claim 24, the membrane metric (i.e., value for a spectral factor) is applied to a look-up table (i.e. the reference data; paras. 0109 and 0110).
Regarding claim 25, the membrane metric is determined based on the ratio of the detector responses at the first wavelength and the second wavelength as a function of the measurement depth (see, e.g., Fig. 1B and paras. 0076, 0103, 0109, 0110 and 0116).
Regarding claim 26, Rogers discloses a method for characterizing a liquid adjacent to a tympanic membrane (paras. 0006-0008), the method comprising:
directing light from a light source LS1 (and LS2; paras. 0068 and 0072), wherein the light comprises a first wavelength (e.g., the reference wavelength; para. 0074) at least partially reflected by the tympanic membrane and absorbed by viral or bacterial effusion fluid and a second wavelength (e.g., the operating wavelength; para. 0075) at least partially reflected by the tympanic membrane and less absorptive by the viral or bacterial effusion fluid than the first wavelength (id.);
measuring, at a detector 6 (LD1 and LD2; para. 0068; Fig. 1A), reflected light from the tympanic membrane, wherein the detector is configured to measure an intensity of the first wavelength and an intensity of the second wavelength (e.g., paras. 0103, 0109, 0110 and 0113);
providing an indication of a presence of the viral or bacterial effusion fluid adjacent the tympanic membrane based on a ratio of the intensity of the first wavelength and the intensity of the second wavelength (id.).
Regarding claim 27, a landmark region (i.e. region of interest) is indicated on the tympanic membrane using a second optical source (e.g., paras. 0008 and 0072).
Regarding claim 28, providing the indication of the presence of the viral or bacterial effusion fluid comprises comparing a membrane metric (i.e., value for a spectral factor) derived from the ratio to a look-up table and estimating a viral load or a bacterial load based on the comparison (i.e., the reference data; paras. 0109 and 0110).
Regarding claim 29, the first or second wavelength may be adjusted to increase the ratio of the detector response (i.e., intensity) at the first wavelength or the second wavelength (see, e.g., para. 0010, 0109, 0110 and 0113).
Regarding claim 30, the indication of the presence of the viral or the bacterial effusion fluid comprises an indication of acute otitis media (para. 0132).
Regarding claim 33, the measuring further comprises measuring the reflected light as a function of depth R1 and R2, and using a depth profile to provide the indication (see, e.g., Fig. 1B and para. 0076).
Regarding claims 35 and 36, light comprising third and fourth wavelengths (illumination light and scattered light) is directed form a second ratio (para. 0103) that is compared to a first ratio (i.e., the ratio of qualitative measurements of operational wavelength intensities taken off the target tissues relative to a reference wavelength; id. and paras. 0074, 0075, 0109, 0110 and 0113).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (2007/0112273; cited by Applicant) in view of Al-Ali et al. (“Al-Ali”; 2006/0229509; cited by Applicant).
Rogers discloses the claimed invention except for the first detector being transparent to the second wavelength and being positioned in front of the second detector. 
Al-Ali is in the field of physiological sensors with multiple wavelength detection (e.g., paras. 0007 and 0010) and teaches an optical detector comprising a first detector responsive to a first wavelength and transparent to a second wavelength positioned in front of a second detector responsive to a second wavelength (detector assembly 2400 embodiment having stacked detectors coaxial along a light path; para. 0093). Optical radiation having multiple wavelengths generated by emitters 700 is transmitted into a tissue site 1. Optical radiation at a first set of wavelengths is detected by a first detector 2610. Optical radiation at a second set of wavelengths passes through the first detector 2610 and is detected by a second detector 2620; para. 0093 and Fig. 26). This arrangement minimizes error caused by path-length differences as compared with adjacent detector arrangements (id.).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Rogers with a first detector being transparent to the second wavelength and being positioned in front of the second detector, in view of Al-Ali, to minimize error caused by path-length differences as compared with adjacent detector arrangements (id.).
Claims 4, 23 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (2007/0112273; cited by Applicant).
Regarding claim 4, Rogers discloses a first wavelength in a range of 300-1400 nm (e.g., para. 0114) and a second wavelength below 1050 nm (i.e., 500-650 nm; para. 0132). Thus the second wavelength is explicitly below 1050 nm, but the first range is not explicitly within a range of 1050-1150 nm. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a first wavelength in a range of 1050-1150 nm, as a disclosed and acceptable value falls within this range and, e.g., to identify a desired condition of a patient’s ear corresponding to this range. It is further noted that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 23, a second optical source in the visible regime is aligned with at least a portion of the first wavelength and the second wavelength along an axis 99 toward the tympanic membrane (e.g., paras. 0083 and 0132; and Fig. 2).
Regarding claim 34, Rogers teaches the claimed invention including providing the indication of the presence of a diseased condition using the depth profile and ratio (supra) to distinguish from a response with no effusion, i.e., healthy condition (e.g., paras. 0076, 0103, 0109, 0110 and 0116 and Fig. 1B). Rogers does not distinguish a viral response from a bacterial response. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to distinguish a viral response from a bacterial response using the same disclosed method of defining a range of values for a spectral factor defining a boundary between the two conditions (see para. 0110), e.g., to enhance the information available to the doctor and/or patient.
Claims 21 and 22, are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (2007/0112273; cited by Applicant) in view of Boppart et al. (2016/0007840; cited by Applicant).
Rogers discloses the claimed invention except for the light source being a portion of an optical interferometer and the optical interferometer being a part of an optical coherence tomography system. Boppart et al., which is also directed to identifying elements in the inner ear, teach that a light source can be a provided by an optical interferometer as part of an optical coherence tomography system (see, e.g., paras. 0011 and 0019). This arrangement generates cross-sectional images of biological tissues and thus provides more information to the physician (para. 0011). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the light source of Rogers from an optical interferometer as part of an optical coherence tomography system, in view Boppart et al., to generate cross-sectional images of biological tissues and provide more information to the physician.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 20 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 13 of U.S. Patent No. 10,357,161. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to minor changes in the arrangement and phraseology of the claim limitations. Where differences exist, the claims of the issued patent recite more elements and are more specific (e.g., claim 1 of the patent additionally reciting details regarding the speculum tip). Thus, the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
The claims of the present application and the issued patent are generally mapped to each other as follows:
Appl. No. 16/438,603
Pat. No. 10,357,161
1
1
2
2
3
4
4
6
5
3
6
5
20
13
23
16



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773


/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773